Exhibit 10.4



SEVERANCE AGREEMENT AND RELEASE



Karen P. Miles (“Employee”) and ExpressJet Airlines, Inc. ("ExpressJet" or "the
Company") enter this Severance Agreement and Release ("Agreement").  ExpressJet
and Employee wish to sever amicably their employment relationship at the time of
Employee’s retirement, following a transition period, on mutually agreeable
terms as set forth in detail below.



Employee and ExpressJet agree as follows:



1.         Amendment to Employment Agreement:  The Amended and Restated
Employment Agreement dated as of April 10, 2008, by and between ExpressJet and
Employee (the "Employment Agreement") is hereby amended by deleting (a) clause
(C) from the first sentence of Section 4.1 of the Employment Agreement and (b)
the second sentence of Section 4.1 of the Employment Agreement.



2.         Consideration:  After January 31, 2010 (the "Resignation Date") and
subject to the execution of this Agreement by both parties and Employee’s
non-revocation of this Agreement pursuant to Section 11 hereof, ExpressJet shall
provide the following:



a.         Lump Sum Severance Payment:  A one time lump sum severance payment in
an aggregate amount equal to twenty-four (24) months base pay, calculated based
on Employee’s base pay as in effect on the Resignation Date, less applicable
deductions permitted or required by law.  Such amount shall be paid on a date
selected by ExpressJet that is within 30 days following the Resignation Date. 
This benefit may not be combined by Employee with any other similar severance,
wage, payment, compensation, or bonus benefit from ExpressJet or ExpressJet
Holdings, Inc. ("Holdings") stemming from any employment contract, agreement,
program, benefit, or award, including but not limited to those set forth in the
Employment Agreement, unless specifically set forth in the remaining portions of
this Agreement.



b.         Health Benefits Coverage: Employee shall be eligible to continue any
medical, dental, and vision benefits provided under an ExpressJet-sponsored
benefit plan for Employee and any eligible spouse or domestic partner and any
eligible dependents under the terms of the applicable benefit program to the
extent such individuals were actually enrolled for such benefit coverage on the
day immediately prior to Employee’s last day worked for a total period of
eighteen (18) months beginning on the day immediately following the Resignation
Date ("Health Benefits Coverage").  Employee contribution amounts shall be equal
to the then-current contribution amounts for active employees with like
coverage.  Active employee rates are subject to change during such 18-month
period to the extent that such rates change for other employees of ExpressJet. 
In addition, ExpressJet reserves the right to change, amend, and modify the
terms of its plans and benefits, including the plans pertaining to this Health
Benefits Coverage.  Health Benefits Coverage shall depend upon Employee’s timely
payment of all required employee contributions. 



The Health Benefits Coverage described in this Section 2b shall be offered
solely as an alternative to any COBRA continuation coverage applicable to any
group health plan sponsored by ExpressJet that is otherwise available to
Employee.  As required by Federal law, Employee will also be offered COBRA
continuation coverage at termination of employment; however, the employee
contribution amount for COBRA continuation coverage will be at the then-current
COBRA contribution amount.  If Employee does not timely elect COBRA continuation
coverage, then Employee will be deemed to have elected Health Benefits Coverage.

--------------------------------------------------------------------------------


c.         Restricted Stock / Stock Options:  Consistent with the terms of any
applicable plans, all of Employee’s unvested restricted stock as of the
Resignation Date attributable to grants made to Employee pursuant to the terms
of an ExpressJet Holdings, Inc. stock incentive plan shall vest upon the
Resignation Date.  Further, (i) any unvested stock options previously granted to
Employee pursuant to the terms of an ExpressJet Holdings, Inc. stock option
agreement and outstanding as of the Resignation Date shall vest upon the
Resignation Date and (ii) the period for exercising any such stock options shall
be extended until one (1) year after the Resignation Date (but in no event later
than the earlier of the latest date upon which the stock option could have
expired by its original terms under any circumstances or the tenth anniversary
of the original date of grant of the stock option).



d.         Long Term Incentive Plan:  In full settlement of any remaining
incentive bonus offered to Employee under the ExpressJet Holdings, Inc. Long
Term Incentive Plan adopted effective January 1, 2006, as amended ("LTIP1"),
Employee will receive her LTIP1 payment for calendar year 2009 pursuant to the
terms of the ExpressJet Holdings, Inc. Long Term Incentive Participation
Agreement for such year on the terms and at the time provided in such agreement,
less applicable deductions permitted or required by law.  Employee will not
receive any new LTIP or similar awards after the date of this Agreement.  Apart
from the payment described in this Section 2d, from and after the Resignation
Date Employee will have no other rights or continued interest in management
bonus plans, other long term incentive plans, or other compensation structures,
plans, benefits, or contracts, other than as specifically provided for in this
Agreement.



e.         Pass Privileges:  Employee has met ExpressJet’s criteria for
Retirement both in terms of age and employment service and shall continue
eligibility for UATP benefits without interruption pursuant to the terms of
Employee’s Flight Privileges Agreement dated December 27, 2007, by and among
Continental Airlines, Inc., Holdings, the Company and Employee (the "Flight
Privileges Agreement").  The Flight Privileges Agreement is specifically
intended to survive and is not altered in any manner by this Agreement.



Retiree Passes:  In addition to the foregoing, Employee will be eligible for
Retiree-status (lifetime) passes ("Retiree Passes") on Continental Airlines,
Continental Express, and Continental Micronesia under ExpressJet’s Retiree Pass
policies as in effect from time to time.  NOTE:  ANY FUTURE CHANGES IN THE
AGREEMENTS AND POLICIES BETWEEN EXPRESSJET AND/OR HOLDINGS AND CONTINENTAL
AIRLINES, INC. OR OTHER CARRIERS REGARDING PASS TRAVEL BY EMPLOYEES OR FORMER
EMPLOYEES MAY RESULT IN CHANGES TO OR ELIMINATION OF EMPLOYEE’S ELIGIBILITY FOR
RETIREE PASSES.  IN ADDITION, IN THE EVENT THAT EXPRESSJET’S OR HOLDINGS’S
FLIGHT PASS PROGRAM ON ANY OF THE LISTED CARRIERS IS TERMINATED, REVOKED,
AMENDED, OR CEASES TO EXIST, EMPLOYEE MAY NO LONGER RECEIVE PASSES. 



If Employee would be subject to additional taxes and interest under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), because
Employee’s right to use Retiree Passes or other miscellaneous benefits is not
delayed as provided in Section 409A(a)(2)(B)(i) of the Code and the regulations
thereunder, then Employee shall be able to use Employee’s Retiree Passes and/or
miscellaneous benefits during the six-month period following Employee’s
termination of employment only to the extent that such benefits used during such
period (together with any other miscellaneous separation pay benefits subject to
Section 409A of the Code that are provided to Employee during such period) have
an aggregate value that is not in excess of the applicable dollar amount under
Section 402(g)(1)(B) of the Code for the year in which such termination of
employment occurs.

--------------------------------------------------------------------------------


ExpressJet Branded Flight Passes:  In addition to the foregoing, following a six
month waiting period from the Resignation Date, Employee shall be eligible for
positive space travel on flights operated by ExpressJet over its XE branded
route network, if any, on an annual basis in accordance with the terms of
ExpressJet’s travel programs as they exist from time to time and as they are
applied to current vice presidents (subject to any modifications required to
comply with Section 409A of the Code).  Future changes in ExpressJet’s travel
programs, routes, or services may reduce or eliminate this benefit.



Misuse of Passes:  ExpressJet may terminate any of Employee’s Retiree or
ExpressJet Branded Flight Passes (collectively “Flight Passes”) described in
this Agreement in the event that ExpressJet determines, in its sole discretion,
that Employee or any other person flying under Employee’s Flight Passes (i)
abused a Flight Pass, or (ii) participated in or contributed to disruptive
conduct or otherwise violated ExpressJet’s pass policies in effect from time to
time.



Tax consequences:  Employee acknowledges that Employee is responsible for the
tax consequences associated with Employee’s use of any of the foregoing pass
privileges or Flight Passes. 



f.          Employment with Competitors:  Provided that Employee abides by all
continuing obligations to protect confidential and proprietary information of
ExpressJet, whether protected by common law, policy, program, or agreement,
ExpressJet will not object to Employee’s employment with a competitor of
ExpressJet following the Effective Date, nor will ExpressJet take action to
enforce any prohibitions against Employee’s post-employment competition based on
the terms of the Employment Agreement.



3.         No other payment due:   ExpressJet provides the consideration stated
above in full satisfaction of and in lieu of any salary, bonuses, commissions,
stock options, or other remuneration or benefits due or claimed to be due to
Employee from the Company, Holdings, or their subsidiaries or affiliates.
Employee understands and agrees that, except for any vested benefits Employee
may have in ExpressJet’s 401(k) Savings Plan pursuant to the terms of that plan
and in accordance with the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), Employee will not be entitled to any other compensation than
what is set forth above. 



4.         Resignation and Last Date Worked:  Effective as of the Resignation
Date, Employee irrevocably resigns from Company and all of its subsidiaries and
affiliates and from all positions relating to the employee benefit plans
maintained by the Company and all of its subsidiaries and affiliates; this
resignation will be effective as of the close of business on the Resignation
Date.  Employee will execute and submit a letter of resignation in a form
satisfactory to the Company dated on the Resignation Date.



5.         Company property:  Employee agrees to return all Company property in
Employee’s possession, custody, or control on or before Employee’s last date of
work, except to the extent that Employee has received authorization through
ExpressJet’s legal department to continue use of certain electronic devices
which have been cleared of confidential data through ExpressJet’s Information
Technology Department.



6.         Re-hire status: Employee understands and agrees that ExpressJet has
no obligation, contractual or otherwise, to rehire or hire Employee. 

--------------------------------------------------------------------------------


7.         References:  Employee agrees not to make any derogatory comments or
references about the Company, its parent, its subsidiaries or affiliates, or
their respective stockholders, officers, directors, employees or agents.  If
Employee refers prospective employers or others to ExpressJet’s Human Resources
Department, it will respond to inquiries so directed by verifying the position
Employee held and dates of employment.



8.         Transition and Future Investigations:  Employee agrees to remain
employed with ExpressJet from the Effective Date through the Resignation Date
("the Transition Period") in order to assist the Company in the effective
transition of information and the training of personnel in a manner that will
best serve the interests of ExpressJet as her responsibilities are assumed by
other officers and employees of the Company.  During the Transition Period,
Employee will be employed by the Company pursuant to the terms and conditions of
the Employment Agreement, including any applicable change of control
provisions.  Should a change of control occur prior to the Resignation Date,
Employee may elect to adhere to the terms of this Agreement or the terms of her
Employment Agreement as they existed prior to the execution of this Agreement
but may not receive benefits under both and may not have benefits that are
overlapping or duplicative.    Further, during the Transition Period and
following Employee’s resignation, Employee agrees to furnish information and
proper assistance to the Company, Holdings, and their subsidiaries and
affiliates as may be reasonably required in connection with any investigation or
litigation in which any of them is or may become a party.  Employee’s ongoing
duty to protect ExpressJet’s confidential and proprietary information from
disclosure shall apply to information shared during Employee’s participation in
any activities covered by this paragraph.



9.         Confidentiality:  Except as required by law, Employee represents and
agrees that Employee will keep the terms, amount and fact of this Agreement
completely confidential and that Employee will not hereafter disclose any
information concerning this Agreement to anyone, including, but by no means
limited to, any past, present, or prospective employee or applicant for
employment of the Company.  As an exception, Employee may disclose the terms of
this Agreement to legal advisors, financial advisors, and accountants, but with
the condition that the persons receiving such information must maintain it in
strict confidence.  Further, Employee acknowledges and agrees that ExpressJet’s
rules, policies, and programs governing the protection of ExpressJet’s
confidential and proprietary information are ongoing and continue to bind
Employee following the Effective Date.  Employee agrees not to disclose
confidential and proprietary information of ExpressJet that is subject to
protection under ExpressJet’s rules, policies, and programs.  Nothing contained
herein shall be construed to limit or otherwise restrict the Company's ability
to disclose the terms and conditions of this Agreement.



10.       Release and Covenant Not to Sue:  Employee hereby irrevocably and
unconditionally releases, acquits, and forever discharges the Company, Holdings,
XJT Holdings, Inc., their subsidiaries and affiliates, and its and their
stockholders, directors, officers, employees, representatives, agents, and
attorneys, and all persons acting by, through, under or in concert with any of
them (collectively "Releasees"), from any and all claims, liabilities, or causes
of action of any nature whatsoever, known or unknown, arising prior to the date
of execution of this Agreement.  Employee agrees that she will affirm this
covenant and the release set forth below on her Resignation Date.

--------------------------------------------------------------------------------


Employee hereby releases the Releasees from any and all claims arising out of
Employee’s employment with or separation from employment with any Releasee,
including, but not limited to, any claims for breach of contract or implied
contract, all claims for benefits (except vested benefits), all claims under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, 29 U.S.C. §621, et seq., the Employee Retirement Income Security
Act of 1974, 29 U.S.C. §1001, et seq., the Family and Medical Leave Act of 1993,
29 U.S.C. §2601 et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§2000e, et seq., as amended, the Americans With Disabilities Act, 29 U.S.C.
§12101, et seq.,  the Fair Labor Standards Act, 29 U.S.C. §201 et seq., the
Worker Adjustment and Retraining Notification Act, the Conscientious Employee
Protection Act, any state anti-discrimination statutes, and any other statutory,
tort, contract or common law causes of action.  The parties agree that the
Agreement is to be broadly construed in favor of the Releasees. Employee also
certifies that she has no unreported on-the-job injuries.  Employee covenants
not to sue Releasees on any of the matters of the type enumerated above and
hereby waives any right, promise, covenant, action, cause of action, claim,
representation, controversy, contract, agreement, restitution, demand, or damage
of any nature whatsoever.



11.       Effective Date and Important Rights: Employee has twenty-one (21) days
from the date of receipt of this document to consider this offer. Employee
acknowledges that she has had 21 days to consider this offer or has voluntarily
waived this right.  This Agreement will become effective, enforceable and
irrevocable (except as otherwise expressly provided in Section 8 hereof) upon
the expiration of the seven-day period beginning on the date Employee delivers
this Agreement to ExpressJet (such seven-day period being referred to herein as
the “Release Revocation Period” and the date upon which this Agreement becomes
irrevocable being referred to herein as the “Effective Date”).  During the
Release Revocation Period, Employee may exercise the right to revoke this
Agreement in writing addressed and delivered to Suzanne L. Johnson, General
Counsel.  Of course, if Employee exercises the right to revoke, Employee will
forfeit the right to receive severance payments and other benefits under this
Agreement.



12.       Employee Acknowledgment of Rights: Employee is advised to consult an
attorney regarding this Agreement.  Employee represents and agrees that Employee
has been advised to and has had the opportunity to thoroughly discuss all
aspects of this Agreement with Employee’s private attorney, that Employee has
carefully read and fully understands all of the provisions of this Agreement,
and that Employee is knowingly entering into this Agreement.



13.       No Admission:  This Agreement shall not be construed in any way as an
admission by the Company of any unlawful acts against Employee or any other
person.  The Company specifically disclaims any unlawful acts or liability to
Employee or any other person, on the part of itself, its employees, or its
agents.  Similarly, this Agreement shall not be construed in any way as an
admission by Employee of any unlawful acts or that any just cause existed to
discharge Employee.  Both parties acknowledge that Employee’s separation is
supported by legitimate business reasons related to the restructuring of the
Company.

--------------------------------------------------------------------------------


14.       Entire Agreement:  Except as provided in ExpressJet’s or Holdings’s
written benefit plans, stock plans, and programs, as referenced above, in the
Flight Privileges Agreement, and in ExpressJet’s rules, policies, and programs
governing the protection of ExpressJet’s confidential and proprietary
information, which are ongoing and referenced herein, this Agreement constitutes
the entire agreement of the parties with regard to the subject matter hereof,
and contains all the covenants, promises, representations, warranties and
agreements between the parties with respect to Employee’s employment and
severance from employment with ExpressJet.  Without limiting the scope of the
preceding sentence, except as expressly provided herein, all prior
understandings and agreements among the parties hereto relating to the subject
matter hereof (including, without limitation, the Employment Agreement) are
hereby null and void and of no further force and effect.



15.       Governing Law:  This Agreement is made under the laws of the State of
Texas and shall be interpreted and governed under the laws of Texas.



PLEASE READ CAREFULLY.  THIS SEVERANCE AGREEMENT AND RELEASE INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS ARISING PRIOR TO ITS EXECUTION.



/s/ Karen P. Miles                   

     

Date: June 15, 2009                           

       

EXPRESSJET AIRLINES, INC.

   

                                

/s/ James B. Ream                

     

Date: June 15, 2009                           

President and Chief Executive Officer

       

--------------------------------------------------------------------------------